Citation Nr: 1628290	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to an acquired psychiatric disorder to include bipolar disorder, posttraumatic stress disorder (PTSD), and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

VA denied the Veteran's initial psychiatric claim - a nervous condition - in a January 1974 rating decision.  VA has diagnosed additional psychiatric disorders since this denial.  Accordingly, the Board, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), has recharacterized the Veteran's claim as it appears above.

The Veteran testified before the undersigned in May 2016.

The Board is reopening the claim.  It is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran claimed service connection for a nervous condition in September 1973.  VA denied the claim in a January 1974 rating decision.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

2. Since this final denial, the Veteran has submitted evidence which, by itself or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 1974 rating decision denying the claim of service connection for a nervous disorder is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973).

2.  The Veteran has submitted new and material evidence since the January 1974 decision to allow the reopening of the acquired psychiatric disorder claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating claims for VA benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Board is reopening the previously denied claim on the basis of new and material evidence.  The Board is remanding the claim for further development, so it will not discuss the VCAA here.  

New and Material Evidence 

VA previously denied the claim for service connection for a nervous disorder.  The Veteran neither appealed nor submitted new and material evidence within a year of the decision.  Thus, this rating decision is final.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  

When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in January 1974, and VA must determine whether the Veteran has submitted new and material evidence since that time to reopen them.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The January 1974 rating decision denied the claim because the Veteran had a "psychophysiologic disorder with hysterical personality," a "constitutional abnormality" not subject to disability compensation.  

Since this rating decision, VA has diagnosed the Veteran with depression and PTSD, psychiatric disorders subject to disability compensation.  

In light of this evidence, the Board finds the Veteran has submitted new and material evidence since the previous denial of the appealed claim.  The evidence is new since VA did not consider it during the previous adjudication of the claim, and it is material to the disposition of the claim. 

Accordingly, the Veteran has submitted new and material evidence to reopen the previously denied and unappealed claim.  38 U.S.C.A. § 5108.  


ORDER

VA has received new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder.  To this extent only, the appeal is allowed.


REMAND

Social Security Records

The Veteran's VA treatment records suggest he is receiving Social Security Administration (SSA) disability compensation.  Also, the June 2014 VA examination noted the Veteran has been on "SSA disability since 2006."  It is unclear why the Veteran is receiving SSA disability benefits, so remand is warranted to obtain these records.


VA Treatment Records

An October 1973 entry in the Veteran's claims file shows the Veteran was hospitalized in a VA facility in March 1973.  Specifically, the record says the Veteran was "placed on PBC status" March 3 and "removed from PBC" on March 27.  This record seemingly corroborates the Veteran's statement denoting psychiatric care in 1973 that the RO received in March 2012.  

Two records in the claims file address these hospitalization records.  A handwritten note on a February 2014 Deferred Rating Decision says these records are "in [the] file now."  However, an April 2014 record suggests these medical records do not exist.  Notwithstanding this, the same April 2014 record has a handwritten addendum which includes a tracking number, which leads the Board to conclude the records may exist.  In any case, remand is warranted to determine if these records exist, and if so, to obtain them, as they are not in the claims file.

Also, the claims file is replete with VA treatment records.  However, the Veteran testified that the Battle Creek and Benton Harbor facilities have treated him "all my life."  Given that the Veteran first sought VA treatment for his claimed disorder, at most, 3 months after discharge, remand is warranted to obtain these outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the following treatment records to the extent they are available: 
(a) All VA treatment records from the Benton Harbor and Battle Creek facilities since January 1973.
(b) The "Riverwood" facility at which the Veteran received treatment in 1973, as detailed in his March 2012 statement.
(c) The VA facility that hospitalized the Veteran in 1973, as detailed in the "VA Treatment Records" section above.

If the RO cannot obtain any of these records, ensure compliance with 38 C.F.R. § 3.159. 

2.  Obtain Social Security Administration (SSA) records.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


